The defendant was tried on four indictments based on unlawful possession and sale of heroin and, having been found guilty on all indictments, was sentenced. The Appellate Division of the Superior Court amended the judgments by vacating the sentences on two indictments. The defendant is here on assignments of error, the case having been taken under the provisions of G. L. c. 278, §§ 33A-33G. She complains of a part of the contents of the charge to the jury. The charge was given without objection or exception and this fact disposes of the appeal. As we have frequently stated, in a case tried subject to G. L. c. 278, §§ 33A-33G, “an assignment of error not based on an exception brings nothing to this court for review.” Commonwealth v. Myers, 356 Mass. 343, 346 (1969), and cases cited. We further note for guidance of counsel in the trial of criminal cases our statement in Commonwealth v. Foley, 358 Mass. 233, 236 (1970), expressing “our disapproval of the constantly growing practice of certain counsel arguing alleged errors of the trial judge where no exceptions were taken.”

Judgments affirmed.